                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

IN RE: BIOMET M2a MAGNUM HIP           )
IMPLANT PRODUCTS LIABILITY             )
LITIGATION (MDL 2391)                  )
                                       )    CAUSE NO. 3:12-MD-2391
                                       )
                                       )
This Document Relates to:              )
                                       )
MOORE v. BIOMET, INC. et al            )    CAUSE   NO. 3:18-CV-258
SHRIBERG v. BIOMET, INC. et al         )    CAUSE   NO. 3:18-CV-259
YOUNG v. BIOMET, INC. et al            )    CAUSE   NO. 3:18-CV-260
THOMAS v. BIOMET, INC. et al           )    CAUSE   NO. 3:18-CV-468
KASKAN v. BIOMET, INC. et al           )    CAUSE   NO. 3:18-CV-469
BRADY v. BIOMET, INC., et. al.         )    CAUSE   NO. 3:18-CV-672
EASTERLING v. BIOMET, INC., et. al     )    CAUSE   NO. 3:18-CV-675
HAYDEN v. BIOMET, INC., et. al         )    CAUSE   NO. 3:18-CV-678
WALCH v. BIOMET, INC., et. al          )    CAUSE   NO. 3:18-CV-679
ANDREWS v. BIOMET, INC., et. al        )    CAUSE   NO. 3:18-CV-680
CONNOR v. BIOMET, INC., et. al         )    CAUSE   NO. 3:18-CV-683
FITZGERALD v. BIOMET, INC., et. al     )    CAUSE   NO. 3:18-CV-684
FOWLER v. BIOMET, INC., et. al         )    CAUSE   NO. 3:18-CV-685
FRANZESE v. BIOMET, INC., et. al       )    CAUSE   NO. 3:18-CV-686
KELLEY v. BIOMET, INC., et. al         )    CAUSE   NO. 3:18-CV-691
BAYE v. BIOMET, INC., et. al           )    CAUSE   NO. 3:18-CV-696
ANDERSON v. BIOMET, INC., et. al       )    CAUSE   NO. 3:18-CV-698
ALEXANDER v. BIOMET, INC., et. al      )    CAUSE   NO. 3:18-CV-711
GIFT v. BIOMET, INC., et. al           )    CAUSE   NO. 3:18-CV-713
MOORE v. BIOMET, INC., et. al          )    CAUSE   NO. 3:18-CV-714
STONE v. BIOMET, INC., et. al          )    CAUSE   NO. 3:18-CV-715
ROBINSON v. BIOMET, INC., et. al       )    CAUSE   NO. 3:18-CV-716
HOWELL v. BIOMET, INC., et. al         )    CAUSE   NO. 3:18-CV-717
___________________________________    )

                            OPINION AND ORDER


      These 23 cases are part of a docket (MDL-2391) established by the Judicial

Panel on Multidistrict Litigation. The cases were filed directly into this MDL

docket pursuant to case management orders I entered in 2013 and 2016. Cases


                                       1 
 
in this docket primarily assert personal injury claims by people who received

Biomet’s M2 a Magnum Hip replacement implants, which the plaintiffs contend

are unreasonably dangerous. The plaintiffs in these 23 cases have sued parties

I will refer to simply as “Biomet”: Biomet, Inc., Biomet Orthopedics, LLC, Biomet

US Reconstruction, LLC, Biomet Manufacturing, LLC and, in some of the cases,

Zimmer Biomet Holdings, Inc. Each plaintiff also sued Dr. John Cuckler and

Alabama Medical Consultants, Inc., whom I refer to as “the Cuckler defendants.”


      This order disposes of 41 motions to dismiss in which all briefs allowed by

the district rules have been filed.


      In 18 of these cases (all but Moore, Schriberg, Young, Thomas, and

Kaskan), the plaintiffs raise claims of fraud in addition to their personal injury

claims. The laws of the states of Arkansas, Indiana, Kansas, Maryland,

Massachusetts, New York, North Carolina, Oklahoma, South Carolina, Texas,

and Wisconsin provide the rules of decision in those 18 cases. Insofar as today’s

fraud issues are concerned, there is no meaningful difference among the laws of

those states. All of the defendants moved to dismiss the fraud claims for failure

to state a claim upon which relief can be granted.


      In all 23 cases, the Cuckler defendants also moved to dismiss for lack of

personal jurisdiction. I granted similar motions in 2018 and denied the plaintiffs’




                                        2 
 
motions to vacate those dismissals based on the same arguments asserted in

these cases.1 My reasoning applies equally here.


       The     plaintiffs   live    in   Arkansas,    California,    Illinois,   Maryland,

Massachusetts, Missouri, Nevada, New York, North Carolina, Oklahoma,

Pennsylvania, South Carolina, Texas, and Wisconsin. The same law firm filed all

23 of these cases.


       The plaintiffs in Moore, Shriberg, and Young moved to file sur-replies

relating to the motions to dismiss the Cuckler defendants. Extending the briefing

in any multidistrict litigation proceeding runs the risk of delay for scores – at

times, thousands – of cases, so I think it better to decide issues on the briefs

allowed by the district rules.


                                   PERSONAL JURISDICTION


       In the usual course of things, these plaintiffs would have filed these

complaints in their home states (where they say this court should transfer the

cases when their time in the MDL docket is over) and the Judicial Panel on

Multidistrict Litigation would have centralized the cases in the Northern District

of Indiana. See 28 U.S.C. § 1407. The plaintiffs filed their cases here only because

I authorized direct filing as a “procedural mechanism” to increase efficiency and

conserve resources. See Wahl v. General Electric Co., 786 F.3d 491, 498 (6th


                                                            
1
   See Eide v. Cuckler et al., 3:17-cv-955 [Doc. Nos. 18 and 48]; Smith v. Cuckler et al.,
3:17-cv-956, [Doc. Nos. 18 and 51]; and McLevis v. Cuckler et al., 3:17-cv-957 [Doc.
Nos. 18 and 56]. Today’s plaintiffs are represented by the same attorneys, so their
familiarity with those orders is presumed. 

                                             3 
 
Cir. 2015); In re Watson Fentanyl Patch Prods. Liab. Litig., 977 F. Supp. 2d 885,

888 (N.D. Ill. 2013). These dismissal motions, then, look to whether district

courts in the plaintiffs’ home states would have jurisdiction over the Cuckler

defendants. See Kalama v. Matson Navigation Co., Inc., 875 F.3d 297, 302 (6th

Cir. 2017) (motions to dismiss for lack of personal jurisdiction “required the

[MDL court in] the E.D. of Pennsylvania to decide whether the N.D. of Ohio – the

transferor court that would eventually oversee trials in the [] cases – could

exercise personal jurisdiction over the [] defendants”); In re Testosterone

Replacement Therapy Prods. Liab. Litig., 136 F. Supp. 3d 968, 973 (N.D. Ill.

2015) (“In an MDL proceeding, the MDL court [] has jurisdiction...if the

originating, transferor courts would have jurisdiction.”).


      The Cuckler defendants moved to dismiss under Fed. R. Civ. P. 12(b)(2) for

lack of personal jurisdiction. Once such a motion is made, the plaintiff bears the

burden of showing the existence of personal jurisdiction. Purdue Research

Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir. 2003).


      Discussion of personal jurisdiction ordinarily looks for minimum contacts

between the defendant and the forum court, see World-Wide Volkswagen Corp.

v. Woodson, 444 U.S. 286, 291 (1980), for offense to traditional notions of fair

play and substantial justice, see International Shoe v. Washington, 326 U.S.

310, 316 (1945), for constant and pervasive affiliations between the defendant

and the forum state that would give rise to general jurisdiction, see Daimler AG

v, Bauman, and whether the plaintiff’s injuries relate to otherwise insufficient



                                        4 
 
contacts between the defendant and the forum state. See Burger King v.

Rudzewicz, 471 U.S. 462, 472-478 (1985). But the plaintiffs’ arguments lead in

a different direction.


      The plaintiffs don’t seem to disagree with the Cuckler defendants’ factual

assertions that Dr. Cuckler and Alabama Medical Consultants were citizens of

Alabama or Florida at every important time, and that neither of the Cuckler

defendants themselves has had anything more than sub-minimal contacts with

the home states of any of the plaintiffs. Instead, the plaintiffs rely on agreements

their lawyers had with the Cuckler defendants in other cases and on the Cuckler

defendants’ relationship to the Biomet defendants.


      In 2016, these parties and their law firms found themselves addressing

dismissal motions in the Collier County, Florida, Circuit Court, based on forum

non conveniens grounds. The plaintiffs explain (the Biomet defendants don’t

entirely agree) the parties agreed to use the case brought by Scott Eanes as

something of a bellwether; they would apply the court’s ruling in Mr. Eanes’s

case to the other twelve Collier County cases in which dismissal motions were

pending. The Biomet defendants told the Florida judge that Mr. Eanes could file

directly into the MDL docket, or in Indiana – Biomet’s home state – or in Mr.

Eanes’s home state of Texas. The Collier County court granted the dismissal

motion, noting those three alternatives were open to Mr. Eanes. The plaintiffs

also note in passing that there are twelve cases in this MDL docket in which the

Cuckler defendants haven’t moved to dismiss for lack of personal jurisdiction.



                                         5 
 
      The plaintiffs view the Cuckler defendants’ concession in the Collier

County cases as consent to be sued in a plaintiffs’ home state, whatever state

that might be. The plaintiffs cite no authority  for that argument, and I can't

imagine what rule of law any such authority might support. In essence, the

plaintiffs argue that because the Cuckler defendants agreed that Scott Eanes

could sue them in his home state, they must be found to have consented to be

sued in any state of the union in which a plaintiff was a citizen. Such a rule

might arise from the plaintiffs all being represented by the same law firm, but

it’s not intuitively clear why that should be. Perhaps such a rule would be limited

to cases in which plaintiffs bring claims similar to what Mr. Eanes alleged in

Collier County, Florida, but again, it's not clear why that should affect someone

else’s right to sue the Cuckler defendants in some other state.


      The law in these cases is what logic suggests: “[a] party’s consent to

jurisdiction in one case...extends to that case alone.”      Klinghoffer v. S.N.C.

Achille Lauro, 937 F.2d 44, 50 n.5 (2d Cir. 1991); see also Torrent

Pharmaceuticals Ltd v. Daiichi Sankyo, Inc., 2016 WL 3976992, *3-4 (N.D. Ill.

2016) (a defendant’s consent to a district court exercising personal jurisdiction

for a first litigation does not extend to other litigations, even where there may be

overlapping subject matter). There’s no evidence to suggest that the Cuckler

defendants ever consented to being sued in the plaintiffs’ home states in these

cases, or that they made any representations to the contrary to plaintiffs’

counsel.



                                         6 
 
      In their second argument, the plaintiffs contend that the Cuckler

defendants are subject to suit in the plaintiffs’ home states, not because of the

Cuckler defendants’ individual contacts with those states, but because of

Biomet’s contacts. The plaintiffs point to the “stream of commerce” theory of

minimum contacts as discussed in In re DePuy Orthopaedics, Inc., Pinnacle Hip

Implant Product Liability Litigation, 888 F.3d 753 (5th Cir. 2018). As the court

of appeals explained, “That doctrine recognizes that a defendant may purposely

avail itself of the protection of a state’s laws—and thereby will subject itself to

personal jurisdiction—'by sending its goods rather than its agents’ into the

forum.” 888 F.3d at 778 (quoting J. McIntyre Machinery, Ltd. v. Nicastro, 564

U.S. 873, 882 (2011)). The DePuy Orthopaedics court held that DePuy’s

corporate parent, Johnson & Johnson, was involved in the design, marketing,

sale and financing of the Pinnacle metal-on-metal hip implant to such an extent

that the courts of Texas, where the plaintiff had received the implant, had

personal jurisdiction over Johnson & Johnson. Id. at 780. I assume, solely for

purposes of today’s ruling, that the “stream of commerce” theory reflects current

law. But see Wilson v. Nouvag GmbH, 2018 WL 1565602, at *15-16 (N.D. Ill.

Mar. 30, 2018).


      But Johnson & Johnson’s role in the Pinnacle hip dwarfs the Cuckler

defendants’ roles in the Biomet M2a hip implants. Johnson & Johnson had

merged subsidiary corporations, assembled design teams from multiple

subsidiaries, transferred a patent to DePuy, edited and approved DePuy’s

advertising and public statements, paid for promotional activities, set up its own

                                        7 
 
website and conducted a national satellite telecast promoting the product, called

the product its own, and put its own logo on the packaging.


      In contrast, the plaintiffs allege that the Cuckler defendants helped design,

market, test, and promote the Biomet hip, helped train surgeons to implant the

device, and helped design tools to be used for implementation. The Cuckler

defendants have, the plaintiffs allege, made millions of dollars in royalties from

the Biomet M2a hip. But they are entirely separate from the Biomet defendants:

neither owns or controls the other. The Cuckler defendants didn’t control the

marketing, sale, or distribution of the Biomet hip, and unlike Johnson &

Johnson, the Cuckler defendants did not themselves place, or fund the

placement of, the Biomet M2a hip system into the stream of commerce.


      The Cuckler defendants have too few contacts with the plaintiffs’ home

states for personal jurisdiction to attach in those states, under either a general

jurisdiction theory or a “stream of commerce” specific jurisdiction theory. They

are entitled to dismissal of the complaints insofar as they are sued. Of course,

this ruling doesn’t affect any plaintiff’s right to refile in a court that has personal

jurisdiction over the Cuckler defendants.




                         SUFFICIENCY OF FRAUD ALLEGATIONS


      Last October, Biomet moved to dismiss the plaintiffs’ amended complaints

for failure to state a claim upon which relief can be granted. These complaints

allege several product liability and fraud-based claims against the defendants.

                                          8 
 
Biomet argues that these 18 complaints don’t plead the circumstances of alleged

fraud with requisite particularity under Fed. R. Civ. P. 8(a) and 9(b).


      Each of these plaintiffs was implanted with a Biomet’s M2a metal-on-metal

hip implant, and each was subject to later revision surgery. In the summer of

2018, these plaintiffs sued Biomet, Dr. Cuckler, and Alabama Medical

Consultants. The original complaints included fraud and misrepresentation-

based claims. Amended complaints filed in the fall of 2018 added more claims of

fraud and fraudulent concealment. Each plaintiff alleges a) fraud (counts 1 and

2), b) fraudulent concealment (count 3), c) misrepresentation (count 8), and d)

information negligently supplied for the guidance of others (count 10). The

Cuckler defendants joined in the dismissal motions, but needn’t be mentioned

any further in this opinion in light of my personal jurisdiction ruling.


      The claims involve several different alleged shortcomings. The plaintiffs

say Biomet engaged in inadequate testing and a false marketing scheme that

included misrepresentations and factual omissions. They also allege that the

false marketing scheme extended to the misrepresentation or omissions as to the

benefits of Biomet’s M2a metal-on-metal hip implants, misrepresentations or

omissions made to the medical community on the clinical efficacy of the

implants, and the misrepresentation or omissions as to clinical information

about heavy metal poisoning caused by the implants. Biomet moves to dismiss

the fraud and misrepresentation claims under Fed. R. Civ. P. 12(b)(6), arguing




                                         9 
 
that the claims fail to fulfil the pleading requirements under Fed. R. Civ. P. 8(a)

and 9(b).


      Rule 12(b)(6) allows a defendant to move to dismiss a claim that “fails to

state a claim upon which relief can be granted.” A complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 566 U.S. 566 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (interpreting

the pleading standard under Fed. R. Civ. P. 8(a)). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Ashcroft v. Iqbal, 566 U.S. at 678 (citing Bell Atlantic Corp. v. Twombly,

550 U.S. at 555). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Adams v. City of Indianapolis, 742 F.3d

720, 728 (7th Cir. 2014) (quoting Ashcroft v. Iqbal, 556 U.S. at 678).


      Fraud and misrepresentation claims must not only meet the pleading

standard under Rule 8(a), but must also fulfill the heightened standard under

Rule 9(b), which requires the complaint to “state with particularity the

circumstances constituting fraud.” Fed. R. Civ. P. 9(b). This rule applies not only

to express fraud claims but to those claims “sounding in fraud,” meaning any

claim “premised upon a course of fraudulent conduct.” Borsellino v. Goldman

Sachs Group, Inc., 477 F.3d 502, 507 (7th Cir. 2007). The circumstances

constituting fraud must articulate the “who, what, when, where, and how” of the



                                        10 
 
claimed conduct. Rocha v. Rudd, 826 F.3d 905, 911 (7th Cir. 2016). The claim

must state “the identity of the person making the misrepresentation, the time,

place, and content of the misrepresentation, and the method by which the

misrepresentation was communicated.” Rocha v. Rudd, 826 F.3d at 911 (quoting

Uni*Quality Inc. v. Infotronx, Inc., 973 F.2d 918, 923 (7th Cir. 1992)). A court

considering whether a claim fulfils the requirements under Rules 8(a) and 9(b)

accepts all well-pleaded factual allegations as true and draws all reasonable

inferences in the light most favorable to the plaintiff. Doe v. Vill. of Arlington

Heights, 782 F.3d 911, 915 (7th Cir. 2015).


      Courts siting in diversity apply “choice-of-law rules used by the state in

which the federal district court where the case was filed.” NewSpin Sports, LLC

v. Arrow Elecs., Inc., 910 F.3d 293, 300 (7th Cir. 2018); Wigod v. Wells Fargo

Bank, N.A., 673 F.3d 574, 569 (7th Cir. 2012) (finding that plaintiff adequately

pleaded reasonable reliance as applied to her common law fraudulent

misrepresentation claim); Tricontinental Indus. v. PricewaterhouseCoopers, LLP,

475 F.3d 824, 833-834 (7th Cir. 2007) (determining that common law applied

regarding plaintiff’s negligent misrepresentation claim); see also Midwest Grain

Prods. Of Ill., Inc. v. Productization, Inc., 228 F.3d 784, 787 (7th Cir. 2000).

Neither side contends that a choice of laws analysis leads to the law of any but

the state in which the devices were implanted. Since these fraud and

misrepresentation claims arise under state common law, I must look to the

specific laws of each relevant state to determine the essential elements of the



                                        11 
 
claims.2 None of the parties contends there is a difference between the laws that

might be found to apply. To prevail on the fraud and misrepresentation claims,

a plaintiff must adequately allege, among other things, that Biomet: perpetrated

a fraud; frequently misrepresented or fraudulently concealed certain information

for the purpose of inducing the plaintiff to act or not act; and that the plaintiff

justifiably relied upon the misrepresentation.3 RESTATEMENT (SECOND) OF TORTS §

525.


       Without an allegation of reliance, no plaintiff can adequately allege facts

to show that Biomet engaged in fraudulent conduct. These amended complaints

don’t adequately plead facts showing how the alleged misrepresentations

reached them or their physicians. Nor do they offer, with requisite particularity,

the content of the alleged misrepresentations or how these misrepresentations

                                                            
2
   The essential elements to prove fraudulent misrepresentation, fraudulent
concealment, and negligent misrepresentation are all based on individual state law.
Controlling law would be specific to the state where each device was implanted. Each
of these states follow the reliance requirement articulated in the Restatement (Second)
of Torts and are substantively identical. The specific jurisdictions in which plaintiffs’
devices were implanted, and relevant legal authority for each fraud and
misrepresentation claims, are: Arkansas, Ultracuts Ltd. V. Wal-Mart Stores, Inc., 33
S.W.3d 128, 135 (Ark. 2000); Indiana, Rice v. Strunk, 670 N.E.2d 1280, 1289 (Ind.
1996); Kansas, Alires v. McGehee, 85 P.3d 1191, 1195 (Kan. 2004); Maryland, Exxon
Mobil Corp. v. Albright, 71 A.3d 30, 49 (Md. 2013); Massachusetts, Masingill v. EMC
Corp., 870 N.E.2d 81, 88 (Mass. 2007); New York, Pasternack v. Lab. Corp. of Am.
Holdings, 59 N.E.3d 485, 491 (N.Y. 2016) North Carolina, Forbis v. Neal, 649 S.E.2d
382, 387 (N.C. 2007); Oklahoma, Silk v. Phillips Petroleum Co., 760 P.2d 174, 176-
177 (Okla. 1988); South Carolina, Mut. Sav. & Loan Asso. V. McKenzie, 366 S.E.2d
423, 425 (S.C. 1980); Texas, Grant Thornton LLP v. Prospect High Income Fund, 314
S.W.3d 913, 923 (Tex. 2010); and Wisconsin, Bank of Sun Prairie v. Esser, 456
N.W.2d 585, 588-589 (Wis. 1990).  
 
3The plaintiffs also allege that Biomet negligently supplied certain information for the
guidance of others (count 10). Since justifiable reliance is an element of this claim, I
addressed it in the opinion’s reliance section. RESTATEMENT (SECOND) OF TORTS § 552.


                                           12 
 
affected their medical care and treatment. Rocha v. Rudd, 826 F.3d 905, 909

(7th Cir. 2016) (Fed. R. Civ. P. 9(b) requires “the identity of the person making

the misrepresentation, the time, place, and content of the misrepresentation,

and the method by which the misrepresentation was communicated to the

plaintiff.”); see also United States ex rel. Grenadyor v. Ukranian Vill. Pharm.,

Inc., 772 F.3d 1102, 1106 (7th Cir. 2014) (same); Massuda v. Panda Express,

Inc., 759 F.3d 779, 783-784 (7th Cir. 2014).


      The plaintiffs argue that reliance needn’t be pleaded with particularity

under Fed. R. Civ. P. 9(b). They point to Midwest Comm. Banking Co. v. Elkhart

City Ctr., 4 F.3d 521, 524 (7th Cir. 1993) and In re Testosterone Replacement

Therapy Prods. Liab. (“Testosterone”), 159 F. Supp. 3d 898, 921, n.5 (N.D. Ill.

Feb. 3, 2016) to support their proposition. Midwest Comm. Banking Co., while

on point, pre-dates more recent and persuasive opportunities the court has of

appeals has had to analyze the reliance issue. Massuda v. Panda Express, Inc.,

759 F.3d at 783-784 (suit was properly dismissed with prejudice when plaintiff

failed to plead with specificity under Fed. R. Civ. P. 9(b) that her reliance on

defendant’s alleged fraudulent statements); Wigod v. Wells Fargo Bank, N.A., 673

F.3d at 569 (determining that plaintiff pleaded with particularity under Fed. R.

Civ. P. 9(b) her reliance on defendant’s alleged statements). The In re

Testosterone court explicitly acknowledged that justifiable reliance is an element

of common law fraud, In re Testosterone Replacement Therapy, 159 F. Supp. 3d

at 927 (“Defendants also argue that plaintiff has failed to plausibly allege

justifiable reliance, an element of both fraud and negligent misrepresentation

                                        13 
 
claims under Ohio law.”), but declined to dismiss on that ground because Ohio

cases seem to approach the issue at the summary judgment stage rather than

on a motion to dismiss. Ohio doesn’t provide the rule of decision in any of these

cases, so I needn’t dig deeper into why the In re Testosterone court thought the

issue premature.


      The plaintiffs’ reliance allegations also fall short of the Rule 8(a) pleading

standard, which requires something more than a “threadbare” pleading. Ashcroft

v. Iqbal, 566 U.S. at 678 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. at 555).

Alleging that a plaintiff and that plaintiff’s physician relied on certain

representation and misrepresentations, without providing further details,

represents nothing more than “mere conclusory statements.” Ashcroft v. Iqbal,

566 U.S. at 678 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. at 555). That’s

not to say that plaintiff’s complaint must contain detailed factual allegations of

reliance – all it needs is to contain allegations adequate “enough to raise a right

to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. at

555. These amended complaints don’t do that.


      Reliance is an essential element of these fraud claims and their claim of

negligently supplied information. The plaintiffs don’t successfully allege reliance

under Rules 8(a) and 9(b) and so don’t adequately plead their fraud and

misrepresentation claims with specificity. For the same reasons, the plaintiffs’

claims of negligently supplied information aren’t adequately pleaded under Rule

8.



                                        14 
 
      Even aside from the reliance issue, the amended complaints don’t

adequately plead facts sufficient to fulfill the heightened pleading standard of

Rule 9(b) regarding their claims of fraud, fraudulent concealment, and

fraudulent misrepresentation. A complaint must adequately plead the “who,

what, when, where, and how” of Biomet’s alleged fraud to fulfil Rule 9(b)’s

particularity requirement. Rocha v. Rudd, 826 F.3d at 911.


      The plaintiffs first allege that Biomet spread false information about its

experience with metal on metal hip implants and said that, in its experience,

there hadn’t been any instances of heavy metal poisoning. Those allegations rely

on a number of statements but don’t identify who at Biomet made or cited these

statements, when or where the statements were made or cited, or how these

statements came to the attention of any plaintiff or that plaintiff’s physician.

Simply stating that Biomet made certain statements or publications, without

more, doesn’t fulfill the pleading requirements under Fed. R. Civ. P. 9(b). United

States ex rel. Lusby v. Rolls Royce Corp., 570 F.3d 849, 853 (7th Cir. 2009)

(determining that, in order to adeptly plead fraud with particularity, a plaintiff

must state the “who, what, when, where, and how: the first paragraph of any

newspaper story.”); DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990)

(“Fed. R. Civ. P. 9(b) requires the plaintiff to state with particularity any

circumstances constituting fraud. Although states of mind may be pleaded

generally, the circumstances must be pleaded in detail.”) (internal quotations

omitted).



                                        15 
 
      The plaintiffs also allege that Biomet was fully aware that the associated

wear of their metal-on-metal implants were more toxic than other implants but

that Biomet marketed the implant by claiming it produced less wear than other

implants. But the complaints only refer to two marketing materials and

characterize the materials in a conclusory fashion. The amended complaints

don’t identify how or when any plaintiff or physician received the marketing

material. Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 737-734 (7th

Cir. 2012) (finding that plaintiff’s general statements on allegedly fraudulent

marketing materials were conclusory because such statements did not identify

“the person making the misrepresentation, the time, place, and content of the

misrepresentation, and the method by which the misrepresentation was

communicated.”); Ackerman v. Nw. Mut. Life Ins. Co., 172 F.3d 467, 469 (7th

Cir. 1999) (“[Rule 9(b)] requires the plaintiff to conduct a pre-complaint

investigation in sufficient depth to assure that the charge of fraud is responsible

and supported.”).


      Perhaps most critically, the amended complaints don’t specify to which

defendant each instance of alleged fraud should be attributed. Instead, the

plaintiffs “lump[ ] together” multiple defendants. Rocha v. Rudd, 826 F.3d at 911

(finding that plaintiffs didn’t adequately allege fraud when they failed to “inform

each defendant as to the nature of his alleged participation in the fraud.”);

Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 950 (7th Cir. 2013) (holding that

plaintiff’s failure to identify who specifically made the alleged misrepresentations

warranted dismissal). Group pleading has been expressly rejected as applied to

                                        16 
 
fraud claims. Sears v. Likens, 912 F.2d 889, 893 (7th Cir. 1990) (“[t]he appellants

fail to satisfy the 9(b) standard: their complaint is bereft of any detail concerning

who was involved in each allegedly fraudulent activity, how the alleged fraud was

perpetrated, or when the allegedly fraudulent statements were made. Rather, the

complaint lumps all the defendants together and does not specify who was

involved in what activity.”); Vicom, Inc. v. Harbridge Merchant Servs., 20 F.3d

771, 778 (7th Cir. 1994) (“[w]e […] have rejected complaints that have "lumped

together" multiple defendants.”).


      Taken together, the plaintiffs’ amended complaints don’t adequately plead

facts to support a cognizable claim of fraud, fraudulent concealment, or negligent

misrepresentation. They don’t adequately allege reliance on misrepresentations,

and don’t plead the fraud and fraud-related claims with the request particularity

required by Fed. R. Civ. P. 9(b).


      This order directs dismissal of counts 1, 2, 3, 8, 10 of the plaintiffs’

amended complaints. The plaintiffs may amend the fraud and misrepresentation

claims in their complaints, if they wish to do so, by March 27, 2019.




                                      ORDERS


      This order disposes of the following motions:


             In 3:18cv258, Sharon Moore v. John Cuckler, et al., the plaintiff’s

      motion to file a sur-reply [Doc. 16] is DENIED, and the Cuckler defendants’


                                         17 
 
    motion to dismiss for lack of personal jurisdiction [Doc. No. 9] is

    GRANTED.


          In 3:18cv259, Marjorie Shriberg v. John Cuckler, et al., the plaintiff’s

    motion to file a sur-reply [Doc. No. 17] is DENIED, and the Cuckler

    defendants’ motion to dismiss for lack of personal jurisdiction [Doc. No. 9]

    is GRANTED.


          In 3:18cv260, Don Young v. John Cuckler, et al., the plaintiff’s

    motion to file a sur-reply [Doc. No. 17] is DENIED, and the Cuckler

    defendants’ motion to dismiss for lack of personal jurisdiction [Doc. No.

    12] is GRANTED.


          In 3:18cv468, Marilyn Thomas v. Biomet, et al., the Cuckler

    defendants’ motion to dismiss for lack of personal jurisdiction [Doc. No.

    10] is GRANTED.


          In 3:18cv469, Thomas Kaskan v. Biomet, et al., the Cuckler

    defendants’ motion to dismiss for lack of personal jurisdiction [Doc. No.

    10] is GRANTED.


          In 3:18cv672, Elaine Brady v. Biomet, et al., the Cuckler defendants’

    motion to dismiss for lack of personal jurisdiction [Doc. No. 19] is

    GRANTED, and the defendant’s motion to dismiss the plaintiff’s fraud and

    misrepresentations claims [Doc. No. 21] is GRANTED. Counts 1, 2, 3, 8,

    10 of plaintiff’s complaint are dismissed. The plaintiff may amend the



                                      18 
 
    fraud and misrepresentation claims in her complaint, if she wishes to do

    so, by March 27, 2019.


          In 3:18cv675, Kaye Easterling v. Biomet, et al., the Cuckler

    defendants’ motion to dismiss for lack of personal jurisdiction [Doc. No.

    19] is GRANTED, and the defendant’s motion to dismiss the plaintiff’s

    fraud and misrepresentations claims [Doc. No. 21] is GRANTED. Counts

    1, 2, 3, 8, 10 of plaintiff’s complaint are dismissed. The plaintiff may

    amend the fraud and misrepresentation claims in her complaint, if she

    wishes to do so, by March 27, 2019.


          In 3:18cv678, Michael Hayden v. Biomet, et al., the Cuckler

    defendants’ motion to dismiss for lack of personal jurisdiction [Doc. No.

    19] is GRANTED, and the defendant’s motion to dismiss the plaintiff’s

    fraud and misrepresentations claims [Doc. No. 21] is GRANTED. Counts

    1, 2, 3, 8, 10 of plaintiff’s complaint are dismissed. The plaintiff may

    amend the fraud and misrepresentation claims in his complaint, if he

    wishes to do so, by March 27, 2019.


          In 3:18cv679, Deanna Walch v. Biomet, et al., the Cuckler

    defendants’ motion to dismiss for lack of personal jurisdiction [Doc. No.

    19] is GRANTED, and the defendant’s motion to dismiss the plaintiff’s

    fraud and misrepresentations claims [Doc. No. 21] is GRANTED. Counts

    1, 2, 3, 8, 10 of plaintiff’s complaint are dismissed. The plaintiff may




                                    19 
 
    amend the fraud and misrepresentation claims in her complaint, if she

    wishes to do so, by March 27, 2019.


          In 3:18cv680, Judy Andrews v. Biomet, et al., the Cuckler

    defendants’ motion to dismiss for lack of personal jurisdiction [Doc. No.

    19] is GRANTED, and the defendant’s motion to dismiss the plaintiff’s

    fraud and misrepresentations claims [Doc. No. 21] is GRANTED. Counts

    1, 2, 3, 8, 10 of plaintiff’s complaint are dismissed. The plaintiff may

    amend the fraud and misrepresentation claims in her complaint, if she

    wishes to do so, by March 27, 2019.


          In 3:18cv683, Linda Connor v. Biomet, et al., the Cuckler

    defendants’ motion to dismiss for lack of personal jurisdiction [Doc. No.

    19] is GRANTED, and the defendant’s motion to dismiss the plaintiff’s

    fraud and misrepresentations claims [Doc. No. 21] is GRANTED. Counts

    1, 2, 3, 8, 10 of plaintiff’s complaint are dismissed. The plaintiff may

    amend the fraud and misrepresentation claims in her complaint, if she

    wishes to do so, by March 27, 2019.


          In 3:18cv684, Evelyn Fitzgerald v. Biomet, et al., the Cuckler

    defendants’ motion to dismiss for lack of personal jurisdiction [Doc. No.

    19] is GRANTED, and the defendant’s motion to dismiss the plaintiff’s

    fraud and misrepresentations claims [Doc. No. 21] is GRANTED. Counts

    1, 2, 3, 8, 10 of plaintiff’s complaint are dismissed. The plaintiff may




                                    20 
 
    amend the fraud and misrepresentation claims in her complaint, if she

    wishes to do so, by March 27, 2019.


          In 3:18cv685, Edward Fowler v. Biomet, et al., the Cuckler

    defendants’ motion to dismiss for lack of personal jurisdiction [Doc. No.

    19] is GRANTED, and the defendant’s motion to dismiss the plaintiff’s

    fraud and misrepresentations claims [Doc. No. 21] is GRANTED. Counts

    1, 2, 3, 8, 10 of plaintiff’s complaint are dismissed. The plaintiff may

    amend the fraud and misrepresentation claims in his complaint, if he

    wishes to do so, by March 27, 2019.


          In 3:18cv686, Beth Franzese v. Biomet, et al., the Cuckler

    defendants’ motion to dismiss for lack of personal jurisdiction [Doc. No.

    19] is GRANTED, and the defendant’s motion to dismiss the plaintiff’s

    fraud and misrepresentations claims [Doc. No. 21] is GRANTED. Counts

    1, 2, 3, 8, 10 of plaintiff’s complaint are dismissed. The plaintiff may

    amend the fraud and misrepresentation claims in her complaint, if she

    wishes to do so, by March 27, 2019.


          In 3:18cv691, John Keeley v. Biomet, et al., the Cuckler defendants’

    motion to dismiss for lack of personal jurisdiction [Doc. No. 19] is

    GRANTED, and the defendant’s motion to dismiss the plaintiff’s fraud and

    misrepresentations claims [Doc. No. 21] is GRANTED. Counts 1, 2, 3, 8,

    10 of plaintiff’s complaint are dismissed. The plaintiff may amend the




                                    21 
 
    fraud and misrepresentation claims in her complaint, if she wishes to do

    so, by March 27, 2019.


          In 3:18cv696, Linda Baye v. Biomet, et al., the Cuckler defendants’

    motion to dismiss for lack of personal jurisdiction [Doc. No. 19] is

    GRANTED, and the defendant’s motion to dismiss the plaintiff’s fraud and

    misrepresentations claims [Doc. No. 21] is GRANTED. Counts 1, 2, 3, 8,

    10 of plaintiff’s complaint are dismissed. The plaintiff may amend the

    fraud and misrepresentation claims in her complaint, if she wishes to do

    so, by March 27, 2019.


          In 3:18cv698, Dorothy Anderson v. Biomet, et al., the Cuckler

    defendants’ motion to dismiss for lack of personal jurisdiction [Doc. No.

    19] is GRANTED, and the defendant’s motion to dismiss the plaintiff’s

    fraud and misrepresentations claims [Doc. No. 21] is GRANTED. Counts

    1, 2, 3, 8, 10 of plaintiff’s complaint are dismissed. The plaintiff may

    amend the fraud and misrepresentation claims in her complaint, if she

    wishes to do so, by March 27, 2019.


          In 3:18cv711, Kenneth Alexander v. Biomet, et al., the Cuckler

    defendants’ motion to dismiss for lack of personal jurisdiction [Doc. No.

    19] is GRANTED, and the defendant’s motion to dismiss the plaintiff’s

    fraud and misrepresentations claims [Doc. No. 21] is GRANTED. Counts

    1, 2, 3, 8, 10 of plaintiff’s complaint are dismissed. The plaintiff may




                                    22 
 
    amend the fraud and misrepresentation claims in his complaint, if he

    wishes to do so, by March 27, 2019.


          In 3:18cv713, Shirley Gift v. Biomet, et al., the Cuckler defendants’

    motion to dismiss for lack of personal jurisdiction [Doc. No. 19] is

    GRANTED, and the defendant’s motion to dismiss the plaintiff’s fraud and

    misrepresentations claims [Doc. No. 21] is GRANTED. The plaintiff may

    amend the fraud and misrepresentation claims in her complaint, if she

    wishes to do so, by March 27, 2019.


          In 3:18cv714, Anson Moore v. Biomet, et al., the Cuckler defendants’

    motion to dismiss for lack of personal jurisdiction [Doc. No. 19] is

    GRANTED, and the defendant’s motion to dismiss the plaintiff’s fraud and

    misrepresentations claims [Doc. No. 21] is GRANTED. Counts 1, 2, 3, 8,

    10 of plaintiff’s complaint are dismissed. The plaintiff may amend the

    fraud and misrepresentation claims in his complaint, if he wishes to do so,

    by March 27, 2019.


          In 3:18cv715, Keara Stone v. Biomet, et al., the Cuckler defendants’

    motion to dismiss for lack of personal jurisdiction [Doc. No. 19] is

    GRANTED, and the defendant’s motion to dismiss the plaintiff’s fraud and

    misrepresentations claims [Doc. No. 21] is GRANTED. Counts 1, 2, 3, 8,

    10 of plaintiff’s complaint are dismissed. The plaintiff may amend the

    fraud and misrepresentation claims in her complaint, if she wishes to do

    so, by March 27, 2019.


                                     23 
 
          In 3:18cv716, Patricia J. Robinson v. Biomet, et al., the Cuckler

    defendants’ motion to dismiss for lack of personal jurisdiction [Doc. No.

    19] is GRANTED, and the defendant’s motion to dismiss the plaintiff’s

    fraud and misrepresentations claims [Doc. No. 21] is GRANTED. Counts

    1, 2, 3, 8, 10 of plaintiff’s complaint are dismissed. The plaintiff may

    amend the fraud and misrepresentation claims in her complaint, if she

    wishes to do so, by March 27, 2019.


          In 3:18cv717, Christine Howell v. Biomet, et al., the Cuckler

    defendants’ motion to dismiss for lack of personal jurisdiction [Doc. No.

    19] is GRANTED, and the defendant’s motion to dismiss the plaintiff’s

    fraud and misrepresentations claims [Doc. No. 21] is GRANTED. Counts

    1, 2, 3, 8, 10 of plaintiff’s complaint are dismissed. The plaintiff may

    amend the fraud and misrepresentation claims in her complaint, if she

    wishes to do so, by March 27, 2019.


    SO ORDERED.

    ENTERED: March 7, 2019



                                       /s/ Robert L. Miller, Jr.
                                  Judge, United States District Court
                                  Northern District of Indiana




                                    24 
 
